                                                                                              E-FILED
                                                               Tuesday, 07 January, 2020 12:18:21 PM
                                                                        Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

JESSE GUARDIOLA,                             )
                                             )
       Petitioner,                           )
                                             )
              v.                             )      Case No. 2:19-cv-2287
                                             )
F. ENTZEL,                                   )
                                             )
       Respondent.                           )

                               ORDER & OPINION

       This matter is before the Court on Petitioner Jesse Guardiola’s Petition for a

Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 1). At the Court’s direction, the

Government filed a Response (Doc. 2) and Petitioner has filed a Reply (Doc. 7). The

matter is therefore ripe for review. For the reasons stated herein, the Petition is

DENIED.

                                     BACKGROUND

       A lengthy background is unnecessary. In October 2016 Petitioner pled guilty

to five counts of possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1).

In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court held the word

“knowingly” in § 922(g) applies to the status making it unlawful to possess a firearm,

in addition to knowledge that the object possessed was a firearm. It appears

uncontested that Petitioner was not told he needed to know he had been convicted of

a felony or asked about such knowledge in colloquy—at the time, the scienter

requirement was not understood to apply to knowledge of one’s status. Petitioner
therefore filed the instant petition arguing he ought not remain imprisoned pursuant

to his plea.

                                  LEGAL STANDARD

       A legal labyrinth confronts prisoners held pursuant to a federal sentence

seeking relief through 28 U.S.C. § 2241. A person may only challenge a federal

conviction or sentence under § 2241 if 28 U.S.C. § 2255(e), the “savings clause,”

allows. Webster v. Daniels, 784 F.3d 1123, 1135 (7th Cir. 2015) (en banc). Section

2255(e) permits recourse through § 2241 only where the motion provided under §

2255 is “inadequate or ineffective to test the legality” of the challenged detention. §

2255(e); Webster, 784 F.3d at 1135. The Seventh Circuit has held § 2255 is inadequate

or ineffective where:

       (1) the claim relies on a statutory interpretation case, not a
       constitutional case and thus could not have been invoked by a successive
       § 2255 motion; (2) the petitioner could not have invoked the decision in
       his first § 2255 motion and the decision applies retroactively; and (3) the
       error is grave enough to be deemed a miscarriage of justice.

Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019).

       The claim must also not be procedurally defaulted, which is to say it must have

been raised on direct review. Bousley v. United States, 523 U.S. 614, 621 (1998). If a

claim has been procedurally defaulted, a petitioner may only raise it upon a showing

of either cause and prejudice or actual innocence. Id. Only if a claim meets all these

requirements may a court consider a petition on the merits.




                                           2
      Finally, Petitioner is proceeding pro se. Pro se filings are to be liberally

construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                      DISCUSSION

      The Government argues as an initial matter Petitioner cannot utilize § 2241

because he never filed a § 2255 petition and thus is not barred by § 2255(h)(2). This

issue is far from open and shut, as the Government suggests.

      The Seventh Circuit’s precedent on § 2255(e) springs from In re Davenport, 147

F.3d 605 (7th Cir. 1998). As the Seventh Circuit explained, one of the petitioners in

that case “could not use a first motion under [§ 2255] to obtain relief on a basis not

yet established by law. He could not use a second or other successive motion to obtain

that relief because the basis on which he seeks relief is neither newly discovered

evidence nor a new rule of constitutional law.” Id. at 610. There is no doubt that issues

with § 2255(h)(2), according to the Seventh Circuit, form a structural inadequacy with

§ 2255 sufficient to allow a § 2241 petition.

      However, there may be a similar structural issue with § 2255(f). That section

sets a one-year statute of limitations for filing § 2255 motions, which runs from the

date on which: (1) the judgment becomes final, § 2255(f)(1); (2) an impediment created

by the United States is removed, § 2255(f)(2); (3) the Supreme Court decides a new

rule of constitutional law (which must also be made retroactive), § 2255(f)(3); or (4)

evidence supporting a claim could have been discovered with reasonable diligence, §

2255(f)(4). Subsection (f)(3) parallels subsection (h)(2) and similarly fails to take into

account the potential for a new statutory interpretation case. Both subsections cut off



                                            3
federal prisoners’ access to habeas relief where their claim is statutory while allowing

similarly situated constitutional claims. So a petitioner might be unable to bring a §

2255 motion within the statute of limitations because the law on which he seeks to

rely does not yet exist but not be able to bring a later one because the statute has run

and the claim relies on a new case of statutory interpretation.

      At least one Seventh Circuit judge construed at least one Seventh Circuit panel

as recognizing the similarity between (f)(3) and (h)(2) and allowing a § 2241 petition

where a § 2255 petition would not have been allowed under § 2255(f). Brown v.

Caraway, 719 F.3d 583, 596 (7th Cir. 2013) (Easterbrook, C.J., statement concerning

circulation under Circuit Rule 40(e)) (“Relying on [Davenport], the panel concludes

that a § 2255 motion is ‘ineffective’ when the prisoner relies on a non-constitutional

decision rendered after the statute of limitations in § 2255(f) expired.”). The Seventh

Circuit’s opinion was not quite as clear as the statement on this point—frankly, the

Court is uncertain whether the Seventh Circuit has conclusively decided this issue.

       The Court also has some serious reservations about not allowing recourse

through § 2241 in these circumstances under the current Seventh Circuit § 2241

precedent. Chief among them is the horribly skewed incentive structure; a prisoner

who filed an utterly frivolous and incomprehensible § 2255 within a year of conviction

would be able to file a § 2241 while a similarly situated litigant who forbore straining

the judicial system in recognition of the meritless nature of his claims would

effectively be penalized for having done so. However, Petitioner, proceeding pro se,

does not adequately address this issue in his Reply, the Government has not provided



                                           4
citations for its argument that § 2255(e) will not admit of a potential structural error

with § 2255(f), and the Court’s unaided research is no match for the proper

functioning of the adversary system. The Court is loath to answer a tricky doctrinal

question on such sparse argumentation.

      The Court will therefore turn to the Davenport test and assume, for the sake

of argument, the lack of a renewed statute of limitations following a new statutory

Supreme Court decision presents the sort of structural problem which could allow a

prisoner to turn to § 2241.

      The Court finds Petitioner has failed to demonstrate a miscarriage of justice;

his petition must accordingly be denied. In his Reply, Petitioner concedes he knew he

was a felon, but argues he believed his rights were restored so he did not know he

was forbidden to possess firearms. (Doc. 7 at 14). The Western District of Wisconsin

recently encountered a materially indistinguishable case and concluded:

      The government did not need to prove that petitioner specifically knew
      that he was legally prohibited from possessing a firearm. Rather, as
      applied to this case, Rehaif required the government to prove that
      petitioner knew that he was a felon at the time he possessed a firearm.
      Assuming that the government failed to put in evidence sufficient to
      prove that petitioner knew he was a felon, any error was harmless.
      Petitioner does not deny that he knew he had been convicted of a felony
      at the time he possessed a firearm. He states that he stipulated at trial
      that he was a felon, and court records from his criminal case show that
      he had been convicted of at least five prior felonies, including three for
      violent robberies. . . . In light of his extensive criminal history, petitioner
      has provided no basis to conclude that a reasonable juror could have
      inferred that he was somehow unaware that he had been convicted of
      one or more felonies when he possessed the firearm. Therefore, the
      government’s failure to prove this element of the offense was harmless,
      and did not amount to a miscarriage of justice. Accordingly, petitioner
      has not shown that he is entitled to relief under § 2241.



                                            5
Benson v. Marske, No. 19-CV-644-BBC, 2019 WL 6683508, at *2 (W.D. Wis. Dec. 6,

2019). This Court agrees. The only argument that might exist utilizing Rehaif

through § 2241 is that a person was unaware of his or her status, but this Petitioner

clearly was and concedes that point. His argument must therefore fail.

                                   CONCLUSION

      Petitioner Jesse Guardiola’s Petition for a Writ of Habeas Corpus Under 28

U.S.C. § 2241 (Doc. 1) is DENIED and this matter is TERMINATED.



SO ORDERED.

Entered this 7th day of January 2020.

                                                        s/ Joe B. McDade
                                                     JOE BILLY McDADE
                                               United States Senior District Judge




                                         6
